Citation Nr: 1233519	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from October 1988 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Oakland, California.  The Veteran was afforded a May 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with claims folder.  

The Board remanded the appeal in November 2011 for additional development.  Such development has been completed, and the case is ready for appellate review. 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  


FINDING OF FACT

The probative evidence does not show that hepatitis C is related to service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  It also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and private treatment.  The Veteran was afforded an adequate VA examination for his claim in December 2011, with an August 2012 addendum.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination also reflects substantial compliance with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Court has also held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the May 2011 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his service connected hepatitis C and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In November 2011, the Board remanded the claim to further assist the Veteran by providing a VA examination.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

Additionally, the following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows: 

* Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . 

* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission. 

* The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

CONCLUSION: The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).  

The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the responsibility of the Board to determine the probative value of the evidence, in doing so, the Board may consider such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service treatment records do not show any diagnosis of hepatitis C.  They are also negative for any other type of hepatitis or any other liver symptomatology.  As an initial matter, because no objective medical evidence demonstrates compensable cirrhosis of the liver within one year of discharge from service (or at anytime thereafter), a grant of service connection on a presumptive basis for cirrhosis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he had in-service exposure to hepatitis C either through use of intravenous (IV) needles during training exercises and/or airgun injection for vaccinations.  See July 2007 notice of disagreement.  At the May 2011 hearing, he explained that as a special forces weapons sergeant he had numerous exposures to IV needles as part of routine training exercises.  He stated that adequate sanitation measures were not used during these exercises.  He indicated that he had to be proficient in administering IVs to himself and his teammates, and that an IV and 14-gauge catheter was in the top of his rucksack at all times.  The Board notes that the Veteran's military occupational specialty, per his DD Form 214, was special forces weapons sergeant.  As such, training with IV hydration is deemed consistent with his service.  

The Veteran asserts that there was inadequate in-service sanitation for IV needle use.  At the time he filed his claim in June 2006, he had reported that the conditions of this IV training were unsanitary, as they did not occur in a sterile hospital-like setting and gloves were not always used.  At the time of his May 2011 hearing, the Veteran's representative suggested that this training resulted in exchanged needles and fluids.  The Veteran's response did not specifically address this contention, and instead he focused on the need for special forces to remain in top physical shape and the reported common practice of giving themselves IV hydration.  He has not provided any lay evidence to suggest that IV needles were shared as part of special forces training.  Therefore, only his statements regarding the unsanitary conditions of this training will be considered.  Caluza, supra.

The record shows that the Veteran was initially diagnosed with hepatitis C approximately ten years following separation from service.  See August 2007 private treatment records.  The evidence also indicates several post service hepatitis C risk factors.  Specifically, the evidence of record reveals at least a 10-year history of IV drug abuse.  See e.g., August 2007 California State Prisons medical records.  Likewise, the Veteran has at least one post-service tattoo (the name of a girlfriend he dated after service).  See May 2011 hearing transcript.  The Veteran has not always been forthcoming about additional risk factors during the course of this appeal.  See e.g., June 2006 Claim (wherein the Veteran states that he has no history of drug use).  In this regard, the Board finds the statements made by the Veteran in the course of receiving medical treatment to be more probative than those he made solely in conjunction with his claim for benefits.  Caluza, supra.  The Board finds the probative evidence establishes a history of IV drug abuse.  Id.

The Veteran was afforded a December 2011 VA examination in connection with his claim.  He reported a history of being sick for unknown reasons and having jaundice symptoms.  His current complaints included intermittent fatigue, malaise, nausea, and right upper quadrant pain.  The examiner assessed risk factors of IV drug use, four tattoos, and air gun inoculation during military service. 

The examiner opined that it was less likely than not that the Veteran acquired hepatitis C from in-service risk factors.  She noted the Veteran's history of air gun inoculations and IV training during service.  However, she believed the non-service risk factors of IV drug abuse, incarceration, and tattoos were higher risk activities.  She opined that the most probable cause for hepatitis C was the history of IV drug abuse.  The examiner included citations to VBA Fast Letter 04-13 and an article documenting widespread hepatitis C infections for prison inmates.  

The Board considers the December 2011 VA examiner's medical opinion to consist of clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  As it is factually accurate, fully articulated, and based on sound reasoning, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the VA examiner's opinion is uncontroverted by any remaining medical evidence of record.

Overall, there is no probative evidence in support of the Veteran's claim for the third prong of service connection - a nexus between the in-service event or injury, and the current diagnosis.  Indeed, there is no competent medical evidence to suggest a nexus between the Veteran's in-service inoculations and unsanitary IV use, and his current diagnosis.  See Hickson, 12 Vet. App. at 253.  The only competent medical evidence addressing the etiology of the Veteran's hepatitis C is the December 2011 examiner's negative opinion regarding a nexus to service. 

The Veteran's assertion to the contrary - i.e., that his hepatitis C was incurred in service - is not sufficient for purposes of providing a medical nexus.  While he is competent to describe his factual observations of events that occurred during service (such as his various risk factors), he is not competent to attribute his current hepatitis C diagnosis to any of the risk factors that he experienced during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that laypersons have are generally not competent to provide evidence in more complex medical situations).  Thus, his reports of a nexus have no probative value.  See id.

There is also no evidence of continuity of symptomatology for the Veteran's hepatitis C disability.  38 C.F.R. § 3.303(b).   In so finding, the Board acknowledges that the lack of contemporaneous medical records itself is not a basis for denying the claim. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Indeed, other evidence, including the Veteran's own lay statements, can overcome such gap in treatment, if those statements are competent and credible.  In that regard, the Veteran has not asserted that he experienced hepatitis C symptomatology between the time of his military service and his 2002 diagnosis.  At the hearing, he acknowledged that he was initially tested for hepatitis not because of related symptoms, but because of his position as an inmate educator.  

In sum, service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


